Pee Curiam.
The record contains no conclusions of law to what is termed a special finding of the facts. Besides, the special finding is not signed by the judge. As the record comes to us it must be treated only as a general finding. McClellan v. Bond, 92 Ind. 424; McCray v. Humes, 116 Ind. 103; Branch v. Faust, 115 Ind. 464; Smith v. Goetz, 20 Ind. App. 142.
A ground in a motion for a new trial that “the finding and judgment of the court is excessive in amount”, presents no question where the action is on contract. Moore v. State, ex rel., 114 Ind. 414; McCormick, etc., Co. v. Gray, 114 Ind. 340; §568 Burns 1894, §559 Horner 1897. See, also; Davis v. Montgomery, 123 Ind. 587.
But even if properly stated as a ground in the motion for a new trial no question is presented, because no attempt has been made to bring the evidence into the record.
Judgment affirmed.